United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2793
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Juan Sanchez-Sanchez,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 7, 2012
                                Filed: February 9, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Juan Sanchez-Sanchez directly appeals after he pled guilty to a drug-conspiracy
offense, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and the district court1
imposed a within-Guidelines-range sentence. His counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), asserting that
Sanchez-Sanchez’s plea was not knowing and voluntary. We conclude that any
challenge to the voluntariness of Sanchez-Sanchez’s guilty plea is not cognizable on
direct appeal, because he did not move to withdraw his plea in the district court. See

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
United States v. Villareal-Amarillas, 454 F.3d 925, 932 (8th Cir. 2006) (claim that
guilty plea was not knowing and intelligent was not cognizable on direct appeal
where defendant did not attempt to withdraw guilty plea in district court); see also
United States v. Umanzor, 617 F.3d 1053, 1060 (8th Cir. 2010) (where defendant did
not move to withdraw guilty plea in district court, any claim that plea was
constitutionally flawed would need to be addressed through 28 U.S.C. § 2255
proceedings).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                        -2-